COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:              01-14-00623-CR
Style:                     Devonte Rashard Hayes
                           v The State of Texas
                  *
Date motion filed :        March 20, 2015
Type of motion:            Motion to Abate Appeal
Party filing motion:       Appellant

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant has filed a motion to abate this appeal pending preparation of a motion to dismiss signed by
          appellant. The motion is denied because abatement is not necessary; appellant may file his signed motion
          to dismiss his appeal with this Court without abating the appeal. See TEX. R. APP. P. 42.2(a) (“At any
          time before the appellate court’s decision, the appellate court may dismiss the appeal upon appellant’s
          motion. The appellant and his or her attorney must sign the written motion to dismiss and file it in
          duplicate with the appellate clerk, who must immediately send the duplicate to the trial court clerk.”).


Judge's signature: /s/ Jane Bland
                   Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: March 24, 2015




November 7, 2008 Revision